The deficiencies and discrepancies in the record complained of by appellant and insisted upon as constituting reversible error were remedied by the returns to the certiorari issued by this court. The record now appears regular in all respects, with the one exception: The judgment entry recites that defendant was legally arraigned upon the "indictment," and for his plea thereto says he is not guilty, etc. The defendant was put to trial in the circuit court upon the affidavit originally sworn out against him in the county court, and, while the judgment entry should have contained the word "affidavit" instead of the word "indictment," it is in all other respects regular in form and substance, and it is clear that this the only discrepancy is due to a clerical misprision, and will therefore be disregarded; it being evident that the substantial rights of the defendant were in no sense injuriously affected in this connection. Haynes v. State, 5 Ala. App. 167, 59 So. 325.
The filing by the solicitor of a brief statement of the case in the circuit court in misdemeanor cases on appeal, as provided by section 6730 of the Code of 1907, is not applicable to cases involving the violation of any of the provisions of the prohibition laws of the state (Acts 1915, p. 32, § 32). Corkran v. State, ante, p. 112, 82 So. 560; Walker v. State, ante. p. 3, 81 So. 179.
The exceptions reserved to the rulings of the court upon the evidence are without merit. Each of these rulings complained of have been examined and are free from error.
No exception was reserved to any portion of the oral charge of the court, and no special charges were refused to defendant.
There was ample evidence offered by the state upon which to base a verdict of guilty. The case of Mixon v. State, 14 Ala. App. 11,70 So. 949, relied upon by defendant in this connection, has recently been overruled and held to be unsound in the case of Ex parte Cockran v State, 203 Ala. 513,84 So. 743, December 18, 1919.
The case was properly submitted to the jury for their consideration, and, there being no error, the judgment of the circuit court must be affirmed.
Affirmed.